                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION


CROM, LLC,

       Plaintiff,

v.                                                  CASE NO. 1:16cv238-MCR/GRJ

PRELOAD, LLC and
PHUONG BACON,

     Defendants.
_________________________________/

                                           ORDER
       Plaintiff Crom, LLC (“Crom”) filed this suit against its former employee,

Phuong Bacon (“Bacon”), to enforce a Non-Compete Agreement and for damages

caused by Bacon’s alleged breach of the Agreement and breach of her common law

duty of loyalty (Counts I and II). 1 Crom also pled claims against Bacon’s current

employer, Preload, LLC (“Preload”), alleging tortious interference with Crom’s

business relationship with Bacon (Count III), civil conspiracy (Count IV), and unfair

competition (Count V).           The claims all stem from allegations that Bacon

misappropriated trade secrets and confidential information when she went to work


       1
          Diversity jurisdiction is satisfied. See 28 U.S.C. § 1332(a). Crom is a Florida limited
liability corporation, and its sole member is Crom Holdings, LLC, a Georgia limited liability
company. Preload is a Kentucky limited liability corporation and its sole member is Caldwell
Tanks, Inc., which is a Kentucky Corporation with its principal place of business in Kentucky.
Bacon is a resident of South Carolina.
                                                                                     Page 2 of 38

for Preload, Crom’s competitor. Pending before the Court is Defendants’ Motion

for Summary Judgment, ECF No. 59, and Motion to Strike affidavits pertaining to

damages. 2 ECF No. 65. Having fully reviewed the matter, the Court finds that the

Motion for Summary Judgment is due to be granted in part and denied in part, and

the Motion to Strike should be denied.

I.     Background

       Crom builds prestressed concrete tanks (“PCT”) to store liquids, most often

water or wastewater. According to Stephen Crawford, Crom’s Vice President of

Engineering, Crom uses standard industry design specifications titled AWWA D110

and ACI 372, and Crom primarily builds what is called an AWWA D110 Type II

tank, to which ACI 372 criteria applies. 3 Although Crom’s basic design and

construction process is publicly available on its corporate marketing brochure, ECF

No. 60-1, at 28-32, 41, Crawford testified that Crom’s “internal design procedures”

and expertise from a design standpoint are what distinguish Crom from other



       2
         Crom requests oral argument, but on review of the file, the Court has determined that the
motions can be resolved without oral argument. The summary judgment motion had already been
pending for over ten months when the case was reassigned to the undersigned. The matter is fully
briefed and submitted, and the Court finds no reason to hear oral argument.
       3
          Industry standards developed by two governing bodies, the American Concrete Institute
(“ACI”) and American Water Works Association (“AWWA”), whose members are competitors in
the industry, guide the design of PCTs.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 3 of 38

companies. Id. at 65. He knows of only four companies competing in the United

States in the PCT market––Crom, DN Tanks, PreCon Corp., and Preload. Id. at 125.

       Preload, the competitor involved in this suit, bids against Crom for PCT

design and construction projects in the Southeastern United States.4 In addition to

its PCT work, primarily designing AWWA D110 Type III tanks (to which ACI 372

criteria applies), Preload is developing another tank design––a Liquefied Natural

Gas (“LNG”) storage tank. It is undisputed that Crom does not build or design LNG

tanks, and that LNG tanks are subject to a separate industry design code. Id. at 131-

132. However, an LNG tank can be built with a PCT (prestressed concrete) option,

and in that instance, Crawford said the code requires the LNG tank to be designed

in accordance with ACI 372 specifications, which are also used in PCTs. Id. at 130

(Crawford explained, “thus, a 372 tank design is an LNG tank design”). Crawford

maintains that an LNG tank designed with prestressed concrete cannot be designed

“per the code without designing it as an ACI 372 tank, and that is what Crom

Corporation specializes in.” Id. at 131.

       Bacon worked as an engineer on Crom’s PCT design team, most recently

under the supervision of Stephen Crawford, from September 2007 through March


       4
        The record reflects that “Preload was the inventor of the prestressed concrete tank,” and
“J.M. Crom was one of the developers.” ECF No. 60-6, at 159-60.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 4 of 38

2016. Bacon gained all of her experience and specialized knowledge regarding

prestressed concrete and PCT design from Crom. At the end of March 2016, she left

to work for Preload on its design of LNG tanks using prestressed concrete. Her new

boss at Preload, K. Ryan Harvey, had previously worked for Crom as Vice President

of Engineering, and was aware of her Non-Compete Agreement with Crom. 5

       Crom filed this suit in June 2016, after Bacon went to work for Preload. Crom

alleges that Bacon’s employment with Preload violates her Non-Compete

Agreement with Crom, which she signed when she began working as an intern; that

Bacon misappropriated Crom’s trade secrets and other confidential information

when she went to Preload; and that Preload encouraged the breach, interfering with

Crom’s business relations in order to gain an unfair advantage in the PCT market.

In defense, Preload asserts that the Non-Compete Agreement is not valid or

reasonably related to Crom’s legitimate business interests in the PCT industry, that

there is no evidence that Bacon misappropriated trade secrets or confidential

information, and that there is no evidence Crom was damaged by any perceived


       5
         Harvey left Crom on November 10, 2011, to work for Caldwell Tanks, Inc. Crom sued
Harvey and another former Crom employee in 2012 for breach of their noncompete agreements
with Crom because Caldwell was a competitor. See Crom Corp. v. Harvey, No.
1:12cv141SPMGRJ, 2012 WL 13018540, at *4 (N.D. Fla. Nov. 29, 2012). The case settled in
2013. In February 2015, the majority shareholders of Caldwell purchased a controlling interest in
Preload, and Harvey became Preload’s Chief Executive Officer (“CEO”).

CASE NO. 1:16cv238-MCR/GRJ
                                                                                       Page 5 of 38

unfair advantage in the PCT industry or loss of profits as a result of Bacon’s or

Preload’s actions. The facts relevant to these disputes are set out in greater detail

below.

      The record reflects that on September 24, 2007, while an engineering student,

Bacon accepted a paid internship with Crom in its Gainesville, Florida, office. ECF.

No. 59-1. The offer stated that she would be paid an hourly wage and would “work

part time as an intern during [the] semester.” Id. Within a few weeks of her

employment, Bacon signed a Non-Compete Agreement, promising to not disclose

Crom’s trade secrets or confidential information during or after her employment

(¶3), to return all of Crom’s documents and records, including her work, upon her

termination (¶4), and to not seek employment with a Crom competitor for a period

of three years, “commencing with the date of the employee’s termination with

Crom” (¶5).6 No. 59-2. Harvey, who at that time worked for Crom, signed Bacon’s

Non-Compete Agreement on behalf of Crom.

      6
          More particularly, the terms at issue in this suit required the following:
              3.      The Employee shall not, during his/her employment with [Crom] or
      thereafter at any time, disclose to others or use for his/her own benefit any trade
      secrets or confidential information of any technical, commercial or other nature,
      pertaining to any of the present or future business of [Crom], knowledge of which
      was acquired by or became known to the Employee during the period of his/her
      employment with the Company . . . .
            4.     Upon termination of the Employee’s employment with [Crom], the
      Employee shall turn over to [Crom] all notes, memoranda, notebooks, records and
CASE NO. 1:16cv238-MCR/GRJ
                                                                                       Page 6 of 38

       Bacon graduated with a Master’s in Engineering in May 2010. On April 7,

2010, Crom offered her employment as a full-time Staff Engineer at its Gainesville,

Florida, office, beginning May 15, 2010 (the 2010 Offer letter was revised on May

12, 2010). 7 This 2010 Offer was contingent on a successful background screening

and drug test and required Bacon to obtain licensure “within four years of her start

date.” ECF. No. 59-3. The 2010 Offer stated she was required to sign a Non-

Compete Agreement on accepting the contingent offer. Id. Bacon accepted the 2010

Offer, but was never asked to execute another Non-Compete Agreement.8 Over the


       any other documents and reproductions thereof kept by the Employee or in the
       possession of the Employee . . . used or pertaining to any activities of the Company
       (including but limited to the work done by the Employee during the course of
       his/her employment) . . . .
              5.      The Employee shall not seek to obtain employment with any
       competitor of [Crom] engaged in the present or anticipated business of [Crom] . . .
       for a period of three (3) years commencing with the date of the Employee’s
       termination with [Crom].
ECF No. 59-2. The agreement also includes a severability clause, stating if any portion is found
to be unenforceable, the remaining paragraphs are unaffected and must be interpreted on their own
merit.
       7
         The 2010 Offer letter further stated, “upon acceptance of our offer you would begin with
our company as a Staff Engineer.” ECF No. 59-3. Crom stated it appreciated Bacon’s work as an
intern and, based on her work, it was offering her a “contingent offer of employment as a Staff
Engineer in our firm.” ECF No. 59-3. The letter advised her of the starting salary and that benefits
would begin to accrue as of her “first day of employment.” Id. Bacon’s health benefits enrollment
application identifies her “Date of Hire” as May 17, 2010, and her effective date of coverage as
July 1, 2010. ECF No. 59-6.
       8
         Crom characterizes Bacon’s new full-time Staff Engineer position as a “promotion” or
“continuation of employment.” Bacon’s employee ID number, 1341A, remained the same, and
she was “promoted” to a full-time salary and benefits. Megan Marquis-Torres, HR Supervisor at
Crom, acknowledged in her deposition that she had received “a request to add [health] coverage
CASE NO. 1:16cv238-MCR/GRJ
                                                                                 Page 7 of 38

years, she received promotions from staff engineer to Engineer II (in 2013), and to

Engineer III (in 2015). In 2013, when Bacon’s husband obtained new employment,

she and her family moved to South Carolina. Crom permitted Bacon to work

remotely from her home office in South Carolina and provided her with equipment

for her work, including a Crom computer and monitors, external hard drives, and

USB flash drives.

       While employed by Crom, Bacon worked on its PCT design engineering team,

and Crawford, her supervisor, testified that she was dependable and hard working.

Bacon primarily worked on design projects located in Tennessee, Georgia, North

Carolina, Florida, Kentucky, Alabama, Virginia, South Carolina, Mississippi,

Louisiana, and Puerto Rico. ECF No. 60-1, at 88-8. As a team member, Bacon

prepared designs and drawings for “two-dimensional and three-dimensional

structures, one-way and two-way slabs, plate and shell structures, scaffold and

shoring formwork, and prestressed elements using single wire and strand.”9 ECF

No. 60-1, at 76-77. In addition, she had access to computer design programs that


for a new full-time employee to be effective 7/1/2010,” referencing Bacon, but Marquis-Torres
corrected her deposition to reflect that Bacon was “promoted” and “was not a new employee. It
was a continuation of employment.” ECF No. 59-5, at 5.
       9
        Crawford testified that Bacon was not the engineer of record for any design, was not
involved in marketing or sales, and did not prepare bid estimates or negotiate contracts with
customers. ECF No. 160-4, at 79-81.

CASE NO. 1:16cv238-MCR/GRJ
                                                                         Page 8 of 38

Crom considers confidential, proprietary business information, as well as trade

secrets. Bacon helped develop a “dome form program” and had access to other

design programs, including “C Pile [which] is a pile floor program, and C Note,”

which Bacon agreed are Crom’s confidential information. ECF No. 160-4, at 60.

      In 2015, Bacon began searching for a new job. She contacted Harvey, her

former boss at Crom and then-CEO of Preload, in December 2015 to ask whether he

would serve as a reference for her, and he agreed. In February 2016, Harvey

contacted Bacon to ask whether she would be interested in a position at Preload,

which he said would be challenging and was not related to her work at Crom. ECF

No. 60-4, at 66. In early March 2016, Bacon traveled to New York to interview with

Preload. The job would involve designing LNG tanks, and the job description stated

that the analysis and design of prestressed concrete tanks would be essential to the

job. Bacon testified that during her interview with Preload, however, she learned

there would be many other things she would need to learn in order to perform the

LNG job. On March 11, 2016, Harvey emailed Bacon an offer for a position

designing LNG storage tanks “for projects in the Northeastern United States.” ECF

No. 59-14.

      On March 21, 2016, Bacon personally delivered her letter of resignation to

Crawford, giving four weeks’ notice. ECF No. 59-17. Bacon disclosed her job
CASE NO. 1:16cv238-MCR/GRJ
                                                                          Page 9 of 38

offers to Crawford, who advised her that she could not take the Preload offer because

of her Non-Compete Agreement with Crom. 10           She requested a copy of the

agreement and ultimately determined that her work at Preload, as explained to her

by Harvey, would involve only the design of LNG tanks, so she would not be in

competition with Crom. Bacon testified that Harvey agreed with her assessment,

ECF No. 60-4, at 113, and she accepted the job because she did not believe that

Crom and Preload were competitors in the LNG industry, ECF No. 60-4, at 170.

      When notified of Bacon’s decision to take the position at Preload, Crom

advanced her final date of employment to March 25, 2016, and dispatched an IT

employee, Alex Barrio, to Bacon’s residence in South Carolina to retrieve Crom’s

equipment and to search for Crom-related files on her personal computer. Prior to

Barrio’s arrival, Bacon had gathered together Crom’s property, downloaded and

transferred what she thought were her personal files to a flash drive and made copies

of Crom’s files for a backup on Crom’s drives. She allowed Barrio to inspect her

personal computer. According to Bacon, she told Barrio that she also had the

personal flash drive, in addition to her personal computer, and that he was welcome

to search it, but he declined. Barrio did not recall this. See ECF Nos. 60-4, at 130-


      10
         Bacon also had been offered a position on March 18, 2016, from Savannah River
Remediation, an affiliate of AECOM, which is not a Crom competitor.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 10 of 38

131; 60-8, at 13-14. Barrio testified by deposition that he found no Crom-related

information on Bacon’s personal computer and that she was cooperative throughout

the collection process.

       Crom subsequently hired a forensic consultant to search the equipment that

Bacon had used in her work to determine whether she might have taken confidential

or proprietary electronically stored information belonging to Crom. The consultant

was tasked to identify and restore deleted files and identify and examine the file

activity, external devices connected the computer, and emails sent and received

between November 2015 and March 25, 2016, which were the final months of

Bacon’s employment with Crom.                The forensic report dated May 23, 2016

(“Report”) examined four hard drives and determined that there were well over

100,000 files in each of their directory listings. The Report identified the numbers

of times files had been “accessed” during this time period, which was less than

100,000 total, and most (86,491) had been accessed in a MyPassport external hard

drive during the month of March 2016.11 ECF No. 60-7. The Report also noted that


       11
          The Court has not been given the benefit of an expert affidavit or deposition testimony
to explain Crom’s forensic Report, which examined the equipment Bacon turned in when she left.
Throughout Crom’s argument in response to the motion for summary judgment and when counsel
questioned witnesses in depositions, Crom’s counsel made statements that Bacon “accessed and
downloaded” or even that she “absconded with” “hundreds of thousands” of files from November
2015 through March 2016, but this assertion is not substantiated by the Report itself or any other
evidence. The Report noted that several hundreds of thousands of files existed on the hard drive
CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 11 of 38

a USB mass storage device, a printer, and a phone had been externally connected to

Crom’s hardware during this timeframe, which would allow the copy or transfer of

files. However, the Report does not identify any link between the files “accessed”

and those externally connected devices. ECF No. 60-7, at 10. In fact, the Report

“recommend[ed] that further forensic analysis be conducted in an attempt to link

the external devices to the accessed files,” given the large number of files accessed

during March 2016.12 ECF No. 60-7, at 10.

       Shortly before filing suit, Crom’s attorney notified Bacon and Preload that

Crom believed Bacon was violating her Non-Compete Agreement and that Crom

had “discovered forensic evidence confirming Ms. Bacon’s misappropriation of

Crom’s confidential information prior to her resignation,” by copying files onto mass

storage devices. ECF No. 60-9, at 2. Despite the fact that the Report by Crom’s

forensic consultant had not identified a link between any of the files “accessed” and

the external devices or conclude that any file had been taken, Crom’s attorney




directories examined, that many of them were “accessed” during the relevant period while she was
an employee, and that three external devices (a USB, a printer, and a phone) had been connected
to her work computers. It did not express an opinion that any files in fact were downloaded or
transferred to the external drives but instead recommended further analysis. ECF No. 60-7, at 10.
       12
          The Report also generally recommended that Crom’s IT should install tracking software
and file audit software to allow its IT Department to track documents that are accessed, modified,
printed or deleted. Apparently, Crom did not use any such tracking software.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 12 of 38

accused Bacon of having “accessed and transferred” files including Crom’s tank list,

project history, corporate structure descriptions, and employment files, among

others, and requested that Bacon and Preload preserve all documents and

electronically stored information that they might possess regarding this litigation.

       Bacon then examined her files and discovered that some Crom-related files

had been saved with her personal files. She provided three personal storage media

devices to her attorney, who had them imaged and indexed by a forensic data

consultant before returning them to Crom. 13 Bacon’s attorney sent a letter to Crom

in which he explained that Bacon had “inadvertently retained some Crom-related

files,” and noted that that the contents had been examined and indexed by a forensic

consultant. He further advised Crom that Preload’s consultant had deleted from

these devices some files that Bacon identified as personal before sending them to

Crom. 14 Also, the letter noted that one Crom-related file, consisting of a list of Crom

engineers, including Bacon, and the dates of their licenses, was located on her

Preload laptop, but no other Crom files were present. ECF No. 60-10. Bacon’s




       13
            The Court does not have the benefit of this forensic report or index.
       14
          Counsel also informed Crom that a list of the personal data files that were deleted was
available, if needed. ECF No. 60-10. Crom accuses Preload of deleting potentially confidential
Crom-related information.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                     Page 13 of 38

attorney shipped the files to Crom in March 2017. Crom has not presented any

affidavit or testimony regarding the content of those files.15

       In her deposition in July 2017, Bacon admitted having discovered during this

litigation that she had downloaded some Crom-related files before she left Crom,

which she found with her personal files. She explained that she was previously

unaware of them and must have copied and saved them inadvertently; she denied

downloading Crom’s confidential programs. ECF No. 60-4, at 59, 131-141, 158-

161. Bacon testified that she believed she was transferring personal files but also

said that she had transferred some files to create backups for Crom. Id. at 158-59.

       Bacon also testified that her work for Preload was limited to research and

design of LNG storage tanks using prestressed wire-wound concrete. She said she

worked on one LNG tank project in Pennsylvania and one in Alaska.                         Harvey,

Preload’s CEO, confirmed that thus far, Bacon’s work was limited to these projects.

He testified that, although Preload has placed no geographic work restrictions on

Bacon’s work, she is restricted to the design of LNG storage tanks. Harvey denied


       15
          Crom has possession of Bacon’s personal data storage devices and these files but has
provided no affidavit or deposition testimony to confirm that any particular file she transferred to
a personal device in fact was confidential or a trade secret. Instead, there is only questioning by
Crom’s attorney, asking Bacon at her July 2017 deposition whether she would be surprised to
know that “over 108,000” files that she downloaded were “exact matches with confidential
information located on Crom hard drives.” ECF No. 60-4, at 135-136. This is not evidence.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                          Page 14 of 38

instructing Bacon to download or transfer any materials from Crom and stated that,

to the contrary, he had instructed her to ensure there were no items brought to

Preload. ECF No. 60-6.

        During discovery, Crom identified its damages as lost profits from being

outbid by Preload on two PCT projects since Bacon’s departure on March 25,

2016. 16 Specifically, Crom referenced a project at Rainbow City, Alabama, which

resulted in $286,752 in lost profits as a result of Crom being out-bid by Preload, and

Crom claimed $382,491 in lost profits from losing a project to Preload in San

Antonio, Texas (“Montana Pass”). ECF No. 59-26. Each project involved the

design and construction of water storage tanks specified as AWWA D110 Type II

or Type III wire-wound circular PCTs. Defendants presented evidence in support of

summary judgment showing that Preload’s winning bids for these projects could not

be said to have caused Crom’s damages because Crom was not the second lowest

bidder on either project and thus would not have won the projects even if Preload



        16
           In ruling on a motion to compel, the Magistrate Judge noted, consistent with this
understanding, that “Crom is not claiming damages related to a change in the financial condition
of the company but instead is simply claiming loss of profits from the jobs for which it would have
won the bid, but for Defendants conduct.” ECF No. 51, at 13. Crom was directed to provide a list
of all jobs it contends it lost as a result of the activities alleged in this case as well as an estimate
of its resulting damages. The Magistrate Judge’s Order further directed that Crom would be
permitted to supplement this list as the case proceeded in the event additional projects were
discovered relevant to the damages calculation. Id.
CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 15 of 38

had not competed. The general contractor for the Rainbow City project stated that

PreCon Corporation submitted the second lowest bid, and in fact, Crom’s bid was

the highest. ECF No. 59-27. Similarly, the general contractor on the San Antonio

project stated that the next lowest bid for that contract was submitted by DN Tanks,

and again, Crom’s bid was the highest. ECF No. 59-28.

       Crom did not present evidence to challenge these affidavits but instead

responded to the summary judgment motion by presenting two new damages

affidavits. Tallmadge E. Mincey, a Co-President of Crom, stated by affidavit that in

the first quarter of 2016, Preload began informing customers it would be driving

down the market prices for PCT tanks in the Southeastern United States and that

Preload’s low bid on the Rainbow City project in April 2016 had the effect of driving

down bids by all competitors, which has harmed Crom. 17 ECF No. 60-15. Also by

affidavit, Jeff Pomeroy, Crom’s Chief Financial Officer, stated that starting in the

second quarter of 2016, Crom was forced to reduce its bid prices for PCT projects



       17
           Mincey also stated that draft meeting minutes from an ACI 372R Tank Committee
meeting in Milwaukee, Wisconsin, showed that Bacon attended an April 19, 2016, meeting, shortly
after her employment with Preload and close in time to the bidding on the Rainbow City project.
Presumably, this is offered to rebut evidence that she was in Japan at that time. In reply,
Defendants submitted evidence of her plane ticket and passport showing she was in Japan. The
Court concludes that this dispute of fact is not material because, regardless of whether Bacon was
at a meeting in Wisconsin or with her family in Japan when the Alabama bid occurred, nothing
but speculation connects Bacon to Preload’s PCT bidding process for that or any PCT project.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                   Page 16 of 38

due to newly competitive PCT pricing by Preload, which resulted in damages from

reduced profits as well as lost profits. ECF No. 60-16. He referenced four other

projects where Preload’s participation impacted Crom adversely––Paducah,

Kentucky (Crom lost); Lake Charles, Louisiana (Crom lost); Lexington, Kentucky

(Crom won but with a lower profit margin), and Morristown, Tennessee (Crom won

but with a lower profit margin). According to Pomeroy, in each instance, Preload

caused Crom either to lose the contract award or to lose profits by winning the

contract but with a lower bid due to Preload driving down pricing generally.

Pomeroy stated that based on these projects, Crom lost more than $900,000 in profits

between April 1, 2016, and March 17, 2017, “due to newly competitive PCT project

pricing from Preload.”

       In reply, Defendants presented an affidavit by Harvey, offering additional

details to rebut the inference that Preload caused Crom’s alleged damages related to

the projects identified in Pomeroy’s affidavit.18 Harvey stated that as to the Paducah,

Kentucky project, which Crom lost, Preload was not the low bidder either; as to the


       18
          Defendants also move to strike these new affidavits, arguing that Mincey’s affidavit
shows a lack of personal knowledge and relies on hearsay and that Pomeroy’s affidavit amounts
to an untimely disclosed new damages theory, asserting for the first time that Preload has driven
down the market for all competitors. The Court has considered the affidavits and finds it
unnecessary to strike them because, as discussed infra, the evidence does not show a causal link
aside from speculation between Bacon’s employment with Preload and Crom’s alleged lost profits.

CASE NO. 1:16cv238-MCR/GRJ
                                                                          Page 17 of 38

Louisiana project, Crom’s bid had been rejected; as to the project in Lexington,

Kentucky, Crom’s Type II tank won the contract over Preload’s bid for a Type III

tank; and Preload had not participated in the Tennessee project that Crom won.

Crom presented no evidence to rebut Harvey’s affidavit on these details.

II.   Discussion

      Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The moving party bears the burden of establishing on the record that there

is no genuine dispute of fact and that the plaintiff has failed to establish an element

essential of the claim. See Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1313 (11th

Cir. 2007); see also Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If this

burden is satisfied, then the nonmoving party must go beyond the pleadings and

“designate specific facts showing that there is a genuine issue for trial.” Celotex,

477 U.S. at 324. The Court views all evidence in the light most favorable to the

party opposing the motion and draws all reasonable inferences in favor of the non-

movant “to the extent supportable by the record.” Garczynski v. Bradshaw, 573 F.3d

1158, 1165 (11th Cir. 2009) (quoting Scott v. Harris, 550 U.S. 372, 381 n.8 (2007)).

Moreover, “credibility determinations, the weighing of evidence, and the drawing of

inferences from the facts” are matters left to the jury. Graham v. State Farm Mut.
CASE NO. 1:16cv238-MCR/GRJ
                                                                                Page 18 of 38

Ins. Co., 193 F.3d 1274, 1282 (11th Cir. 1999). There is no genuine issue for trial,

however, and summary judgment is proper, if “the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       A.     Breach of the Non-Compete Agreement

       Under Florida law, a breach of contract claim requires proof of (1) a valid

contract; (2) a material breach and (3) resulting damages. Beck v. Lazard Freres &

Co., LLC, 175 F.3d 913, 914 (11th Cir. 1999); Rollins, Inc. v. Butland, 951 So.2d

860, 876 (Fla. 2d DCA 2006). Like any contract, the interpretation of a covenant

not to compete is a matter of law. 19 Envtl. Servs., Inc. v. Carter, 9 So. 3d 1258, 1263

(Fla. 5th DCA 2009). Courts construe a non-compete agreement in favor of

providing reasonable protection to legitimate business interests of the party seeking

enforcement, not narrowly against the drafter. Fla. Stat. § 542.335(1)(h). And as

with all contracts, courts must construe the terms “as a whole and give effect, where

possible, to every provision of the agreement.” Anarkali Boutique, Inc. v. Ortiz, 104

So. 3d 1202, 1205 (Fla. 4th DCA 2012).



       19
          “It is well established law that when a court is interpreting a contract, clear and
unambiguous terms should be given their plain meaning.” Steritech Grp., Inc. v. MacKenzie, 970
So. 2d 895, 898 (Fla. 5th DCA 2007).

CASE NO. 1:16cv238-MCR/GRJ
                                                                            Page 19 of 38

      In Florida, a non-compete provision is valid provided the contract is

“reasonable in time, area, and line of business.” See Fla. Stat. § 542.335 (providing

a framework for analyzing and evaluating restrictive covenants in employment

contracts). The agreement must be in writing, and the enforcing party bears the

burden to “plead and prove” that a “legitimate business interest[]” justifies the

restriction and also that the restriction is “reasonably necessary to protect the

legitimate business interest.”       See Fla. Stat. § 542.335(1)(a),(b),(c). After

establishing a prima facie case, the burden shifts to the opposing party to prove that

the restriction “is overbroad, overlong, or otherwise not reasonably necessary to

protect the established legitimate business interest.” Id. § 542.335(1)(c); see also

Envtl. Servs, 9 So. 3d at 1263. Reasonableness is a question of fact for the trial court.

See Crom Corp. v. Harvey, No. 1:12cv141SPMGRJ, 2012 WL 13018540, at *4

(N.D. Fla. Nov. 29, 2012); see also Whitby v. Infinity Radio, Inc., 951 So. 2d 890,

897 (Fla. 4th DCA 2007). The statute also creates several rebuttable presumptions

in regards to the reasonableness of a restriction. For instance, a restraint greater than

two years in duration is presumed unreasonable, unless it applies to trade secrets, in

which case a five-year presumption applies. See Fla. Stat. § 542.335(1)(d), (1)(e).

Also, if a restrictive covenant is found to be valid and violated, the violation creates

a rebuttable presumption of irreparable injury that may be enforced by way of
CASE NO. 1:16cv238-MCR/GRJ
                                                                        Page 20 of 38

injunctive relief or “any appropriate and effective remedy.”          See Fla. Sta.

§ 542.335(1)(j); see also TransUnion Risk and Alternative Data Solutions, Inc. v.

Challa, 676 F. App’x. 822, 826 n.3 (11th Cir. Jan. 12, 2017) (unpublished)

(“Whether the employee successfully rebuts the presumption of irreparable harm is

a fact-sensitive inquiry that will vary from case to case.”).

      Bacon argues first that the restrictive covenant is not enforceable because it

expired in 2013, three years after the end of her internship, relying on Sanz v. R.T.

Aero, 650 So. 2d 1057, 1059 (Fla. 3d DCA 1995). The Court disagrees and finds

Sanz distinguishable on its facts. In Sanz, the court determined that a non-compete

clause within a written contract for a set number of years had expired where the

employee had not been terminated before the end of the contract term. Id. The court

also determined that the non-compete clause was not revived by the fact that the

employee continued to work under an oral arrangement, reasoning that the restriction

only would have applied if the employee had been terminated during the life of the

written employment agreement, which did not occur. Id. Here, by contrast, Bacon’s

employment contract was not limited to a term of years, and her Non-Compete

Agreement expressly provided that the three-year restriction would begin on the

termination of her employment, not her internship. Therefore, the Court finds that

Sanz is not controlling.
CASE NO. 1:16cv238-MCR/GRJ
                                                                                       Page 21 of 38

       Bacon’s argument that her Non-Compete Agreement expired in 2013 is

premised on the faulty assumption that the three-year restriction was triggered by

the termination of her internship, which was part-time, lasted during semesters, and

likely ended with her graduation in May 2010. This is belied by the Agreement’s

terms, which provide that the three-year restriction commences “with the date of the

Employee’s termination of employment with the Company.”                           ECF No. 59-3

(emphasis added). The term “employment” is not defined in the Agreement or

otherwise limited to Bacon’s status as an intern, and the facts show that Bacon’s

employment with Crom in fact did not terminate when her internship ended. Instead,

in April 2010 (before the internship ended), Crom offered her a full-time position.

The practical impact of Bacon’s acceptance was that her status as an intern changed

to that of a full-time employee, and as a result, her employment with Crom continued

and she moved seamlessly into a new full-time position in May 2010, with full

benefits and increased duties.20 Also, considering the Agreement as a whole, it

includes a consideration clause, stating that consideration for the restriction is based

in part on “future or continued employment of the Employee by the Company.” This


       20
           Crom’s characterization of this as a “promotion” is not entirely accurate but it is not far
from the mark. Bacon technically was a “new hire” as a staff engineer, as she contends, but the
effect of this change on her status as an employee was the same as a promotion—she was still
employed by Crom. This is confirmed by the unrebutted testimony of Marquis-Torrez.

CASE NO. 1:16cv238-MCR/GRJ
                                                                           Page 22 of 38

confirms that the Non-Compete Agreement was intended to apply in the event of

continued employment.

      The fact that Crom could have required Bacon to sign a new Non-Compete

Agreement when she started full time, as stated in the 2010 Offer, does not by

implication terminate her pre-existing agreement. It was clear that she would be

bound by a non-compete agreement as a full-time employee, and there is no language

terminating any pre-existing agreement. There was no reason for Bacon or Crom to

think that the Non-Compete Agreement on file from 2007 had expired by reason of

her decision to continue working with Crom. Thus, on the undisputed facts, although

Bacon’s internship ended when her status changed to full-time employee, the three-

year period during which she was restricted from working for a competitor was

triggered by her termination of employment with the company in 2016, not her

continued employment in 2010. See Anarkali Boutique, 104 So. 3d at 1205 (noting

that employment with the company had not terminated despite a change in the

worker’s status from employee to independent contractor, and to conclude otherwise

“would lead to an absurd conclusion”).

      Bacon next argues that the Non-Compete Agreement is unenforceable

because it is not justified by a legitimate business interest. “Any restrictive covenant

not supported by a legitimate business interest is unlawful and is void and
CASE NO. 1:16cv238-MCR/GRJ
                                                                        Page 23 of 38

unenforceable.” Fla. Stat. § 542.335(1)(b). A “legitimate business interest” includes

“trade secrets,” as defined in Fla. Stat. 688.002(4), as well as other “[v]aluable

confidential business or professional information” and “[e]xtraordinary or

specialized training.” Fla. Stat. § 542.335(1)(b); see also Colucci v. Kar Kare Auto.

Grp., Inc., 918 So. 2d 431, 439 (Fla. 4th DCA 2006) (“Protectable information

includes that which is unique in the industry and confidential.”). The term “trade

secrets” is defined as “information, including a formula, pattern, compilation,

program, device, method, technique, or process that” has “independent economic

value” from not being generally known and “[i]s the subject of efforts that are

reasonable under the circumstances to maintain its secrecy.” Fla. Stat. § 688.002(4).

However, not all information that a business deems confidential is sufficient to

justify a restrictive covenant that precludes employment with a competitor. See

Proudfoot Consulting Co. v. Gordon, 576 F.3d 1223, 1234 n.11 (11th Cir. 2009)

(noting information on “the mere identity of [the employer’s] clients or pricing

terms” on projects “may not be sufficient to justify a restrictive covenant”); GPS

Indus., LLC v. Lewis, 691 F. Supp. 2d 1327, 1335 (M.D. Fla. 2010) (same). Also, a

restriction may not exist solely as a tool to eliminate competition or merely to

prevent an employee from “working with a competing employer in any capacity.”

Edwards v. Harris, 964 So. 2d 196, 198 (Fla. 1st DCA 2007). Instead, the restriction
CASE NO. 1:16cv238-MCR/GRJ
                                                                        Page 24 of 38

must exist to prevent the employee “from engaging in activities harmful to the

[former employer’s] legitimate business interest.” Id.

      Bacon argues that Crom lacks any legitimate business interest in restricting

her from working for Preload in the LNG tank industry because Crom’s business

does not involve the design or construction of LNG tanks. But Crom undoubtedly

has shown a legitimate business interest in restricting employees from “employment

with any competitor of [Crom] engaged in the present or anticipated business of

[Crom]” under ¶ 5. Crom’s business involves PCT design and construction. Despite

the fact that Crom does not compete in the LNG industry, the record shows that

Preload does competes with Crom in the PCT industry and that Bacon’s PCT design

knowledge is useful in her LNG design work at Preload.           Bacon gained her

specialized knowledge related to PCT design at Crom, where she also used and

helped develop confidential, proprietary and potentially trade secret computer design

programs and business processes. Crom has a legitimate need to protect that PCT

design-related information and thus has articulated a prima facie legitimate business

interest in restricting Bacon from working for a PCT design and construction

competitor.

      The burden then shifts to Bacon to establish that the contractually specified

restriction is overbroad, overlong, or otherwise not reasonably necessary to protect
CASE NO. 1:16cv238-MCR/GRJ
                                                                             Page 25 of 38

Crom’s established legitimate business interest. If so, the Court must modify the

terms of the restriction and “grant only the relief necessary to protect [that] interest.”

Fla. Stat. § 542.335(1)(c). As noted above, reasonableness is a question of fact for

the trial court. See Proudfoot, 576 F.3d at 1237; Whitby, 951 So. 2d at 897. Bacon

contends that the undisputed facts show (1) the restriction is overbroad because

Crom’s legitimate business interest does not encompass the LNG tank industry; (2)

the three-year restriction is presumptively unreasonable; and (3) the lack of any

geographic restriction is unreasonably overbroad. She further argues that she would

not be found in violation of any reasonably modified restriction. For the following

reasons, the Court finds that a question of fact exists as to the reasonableness of the

non-compete clause (that is, the three-year employment restriction of ¶5, which lacks

a geographical boundary).

      Bacon’s first argument, that the restriction is overbroad because she works

only on LNG tanks at Preload and it is undisputed that Crom does not build or design

LNG tanks, involves credibility calls that are not appropriate for summary judgment.

She testified that her work is confined to LNG design projects in states in the

northeast, and she has only worked on LNG projects in Pennsylvania and Alaska,

where Crom does no business. But in response, Crawford’s testimony indicates that

the restriction is necessary to protect Crom’s legitimate business interest because the
CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 26 of 38

LNG tank designed with prestressed concrete uses PCT design and ACI 372 criteria,

“which is what Crom Corporation specializes in,” 21 ECF No. 60-1, at 131, and

moreover, Crom competes with Preload in the PCT industry in the Southeastern

United States. Further, the record reflects that Bacon’s job description with Preload

includes the analysis and design of prestressed concrete tank structures as an

essential element, and Harvey testified for Preload that, since he has been CEO,

Preload has not designed or constructed any LNG storage tank that did not include

a prestressed concrete tank, ECF No. 60-6, at 182, which is what Bacon designed at

Crom. Given the overlap of these designs and the specialized design and computer

knowledge Bacon gained from Crom, and drawing all reasonable inferences in

Crom’s favor at this stage, a reasonable fact finder could conclude that restricting

Bacon’s work on LNG tanks at Preload is reasonably necessary to protect Crom’s

legitimate business interests in PCT design. On this record, the Court finds that

credibility will be critical, which presents a question of fact. See Whitby, 951 So. 2d

at 897 (testimony regarding legitimate business interests and the broadness of a non-


       21
           Certainly the standard design specifications of ACI 372 and design aspects printed in
Crom’s promotional business brochures are not confidential. See Colucci v. Kar Kare Auto. Grp.,
Inc., 918 So. 2d 431, 439 (Fla. 4th DCA 2006) (noting protectible information must be unique in
the industry and confidential, not commonly known). However, the record shows that Crom has
internal procedures and computer programs related to the design that are protectible and that Bacon
worked with and helped develop.

CASE NO. 1:16cv238-MCR/GRJ
                                                                        Page 27 of 38

compete covenant “necessarily gives rise to questions of credibility” determinations,

which are inappropriate on summary judgment).

      Turning to the three-year restriction, Bacon argues it is presumptively

unreasonable under Florida law, which presumes that a restriction of more than two

years is unreasonably long. See Fla. Stat. § 542.335(1)(d). Again, a question of fact

exists on this record. For a restriction predicated on protecting trade secrets, five

years or less is a presumptively reasonable length. See Fla. Stat. § 542.335(1)(e).

Crom’s computer design programs could qualify as a trade secret, see Fla. Stat.

§ 688.002(4), and Bacon’s access to them and special knowledge gained through

helping to develop them raise a question of fact as to the reasonableness of the

restriction and Crom’s concerns for protecting them, even in the absence of evidence

that she actually improperly disclosed them. Also, even if the programs are not trade

secrets but are confidential business information, restricting Bacon’s use of her

highly specialized PCT design training, which was not available through her

education but only through Crom, and her knowledge of Crom’s confidential

information, to benefit a direct PCT competitor could be sufficient to justify rebut

the two-year presumption. Thus, there is a question of fact as to the reasonableness

of the length of the restriction.



CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 28 of 38

       Bacon also argues that the restriction is nevertheless unreasonably overbroad

because it lacks any geographical boundary. Again, this presents a question of fact.

The reasonableness in scope of a geographic restriction is a question of fact. See

Proudfoot Consulting, 576 F.3d at 1237. A world-wide restriction does appear to be

overly broad given that Crom primarily does business in the Southeastern United

States and given Crawford’s testimony, in which he was unable to confirm that the

world-wide list of states and countries he provided actually included places where

Crom does business. 22 Nonetheless, this is not grounds to find the Non-Compete

Agreement invalid but rather for a reasonable modification based on the facts, which,

again, turns on credibility determinations. See Env’l. Servs., 9 So. 3d at 1264. Also,

determining whether a modification is reasonable or whether Bacon has violated a

reasonably modified restriction will require the resolution of competing inferences

regarding Preload’s use of Bacon’s specialized knowledge and experience in PCT




       22
           Crawford provided an affidavit with a list showing that from June 27, 2013 through June
27, 2016, Crom’s business had a world-wide geographic span, including 27 states across the
continental United States and several countries in North and South America, as well as Asia and
Africa. See ECF No. 60-2. In a follow-up video deposition, however, Crawford admitted that
these were locations where Crom had “pursued business opportunities,” ECF No. 60-3 (Video
Depo. Nov. 20, 2017), but he was unable to say whether, since 2013, Crom had built tanks in every
location listed, whether Crom was licensed in every location listed, or even whether Crom had bid
on a project in every location listed in his affidavit.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                    Page 29 of 38

design.23 Finally, even finding that a reasonably modified restriction has been

violated does not guaranty relief because the presumption of irreparable harm is

rebuttable, see Challa, 676 F. App’x at 826; see also Passalacqua v. Naviant, Inc.,

844 So. 2d 792, 796 (Fla. 4th DCA 2003) (presumption of irreparable harm is

rebuttable), requiring yet another “fact-sensitive inquiry that will vary from case to

case,” for reasons already stated. See Challa, 676 F. App’x at 825-26 & n.3 (noting

that the presumption was rebutted by credible testimony that the former employee

was unlikely to use specialized knowledge against the employer); see also Fla. Stat.

§ 542.335(1)(j). Bacon is therefore not entitled to summary judgment on Count I

for breach of the three-year restriction in ¶5 of the Non-Compete Agreement.

       B.      Misappropriation

       The remainder of Crom’s claims against Bacon and Preload depend at least in

part on some proof that Bacon has misappropriated legally protected trade secrets or




       23
           Bacon presented evidence that other non-compete agreements signed during the period
from May 2010 through January 2016 included narrower restrictive covenants, limited to two years
and a 100 mile geographic scope. Also, Harvey’s 2006 non-compete agreement with Crom
restricted him from competition for two years and in specific states of Florida, Georgia, South
Carolina, North Carolina, Virginia, Maryland, Alabama, Mississippi, Louisiana, Kentucky,
Tennessee, West Virginia, Arkansas, and the District of Columbia. Even considering that these
could be reasonable restrictions, determining whether Bacon is in violation will depend on whether
there is a danger that Preload could apply her knowledge and PCT design experience to its
competition for PCT projects in those areas.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                      Page 30 of 38

confidential information. 24 The Non-Compete Agreement prohibited Bacon from

disclosing for her own benefit “any trade secrets or confidential information of any

technical, commercial or other nature” pertaining to Crom’s business that Bacon

acquired during her employment with Crom. See ECF No. 59-2, ¶ 3. To enforce a

nondisclosure restriction, there must proof that an actual trade secret or confidential

or proprietary information was taken. See generally Passalacqua, 844 So. 2d at 796-

97 (reversing a temporary injunction where no confidential data or unique or

proprietary material, method or technique was identified to justify the restriction).

In addition to this Agreement, an employee’s common law duty of loyalty to an

employer prohibits disloyal acts in anticipation of future competition, such as “using

confidential information acquired during the course of h[er] employment.” Fish v.

Adams, 401 So. 2d 843, 845 (Fla. 5th DCA 1981).

       Bacon and Preload argue they are entitled to summary judgment on all

misappropriation claims because Crom has presented only speculation to support its



       24
           Count I, breach of the Non-Compete Agreement, alleges misappropriation and failure to
return materials as bases for the breach, in addition to the 3-year employment restriction, and Count
II alleges Bacon breached her duty of loyalty by misappropriating and conspiring to misappropriate
Crom’s confidential and trade secret information. Similarly, Count III, asserting tortious
interference, and Counts IV and V, alleging civil conspiracy and unfair competition against
Preload and Bacon, all include allegations of misappropriation. And Crom’s claim for damages is
premised on Bacon having misappropriated trade secrets, confidential information, or proprietary
information, and given it to Preload to harm Crom’s business interests.

CASE NO. 1:16cv238-MCR/GRJ
                                                                            Page 31 of 38

assertion that Bacon took, disclosed, retained, or actually used Crom’s confidential

or trade secret information to benefit Preload. The Court agrees. Although Crom

has identified that Bacon had access to Crom’s trade secrets, confidential

information, and business processes during her employment, especially the dome

form programs, pile floor programs, and C Note programs relating to the design and

construction of PCTs, which undoubtedly justified a restriction on their disclosure

(¶3), there is no record evidence to support a reasonable inference that Bacon took

or used those programs at Preload. Crom relies on its forensic Report of Bacon’s

work computers, which identified files that had been “accessed” during the last few

months of her employment (and thus, which Bacon might have transferred to

personal storage devices), and on Crawford’s examination of those files. In an

interrogatory, Crawford stated that Bacon had “absconded” with broad categories of

information, such as “Estimating program and project quotes,” “Settlement

calculations,” “Crom pricing information,” “Drafting documents and drawings,”

“Project quotes,” “Project pricing information,” “project bid information,” and

“Tank design and formwork programs,” among others. ECF No. 59-24. But he

testified that he prepared this list based on file lists attached to the forensic Report.

ECF No. 60-1, at 121. As noted above, the forensic Report expressly stated that it

did not provide a factual link between any file “accessed” and any file actually
CASE NO. 1:16cv238-MCR/GRJ
                                                                                     Page 32 of 38

downloaded or transferred to a personal device. Instead, the report recommended

further analysis to determine whether there was a link, but no further analysis is in

the record.

       The record shows that Bacon discovered some Crom-related files in her

personal devices during this litigation. 25 Although those personal devices have been

returned to Crom, Crom has not presented evidence to identify the nature of any

specific document or file that Bacon retained––inadvertently or not. 26 Absent any

report or testimony of the contents or nature of the files retained on Bacon’s personal

storage devices, it would be pure speculation (not a reasonable inference) to say that

those files were of a confidential nature. The one Crom file found on her Preload

laptop was a list of engineers and their licensing dates, including her own, which

cannot be considered confidential to Crom’s business interests or a trade secret.

Because Crom has been in possession of the electronic data since March 2017, its

failure to identify with competent evidence any particular file that Bacon failed to



       25
            At Crawford’s deposition taken on March 20, 2017, he testified only to his review of the
list of files that were attached to the forensic Report (that list is not attached to the Report in
evidence). Defense counsel provided Bacon’s personal storage devices to Crom on March 24,
2017. See ECF No. 60-10.
       26
           By way of explanation, Bacon testified that saving any such materials was inadvertent.
The Court acknowledges that whether it was intentional or inadvertent is a question of fact and
credibility cannot be resolved on summary judgment.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                        Page 33 of 38

return which amounted to legally protected confidential, trade secret, or proprietary

information is fatal to its claims of misappropriation and violation of ¶3 of the Non-

Compete Agreement. 27

       The Non-Compete Agreement also required Bacon, on her termination, to

return to Crom all records, documents, processes, methods, and sales information in

her possession that she used or that pertain to any activities of the company,

including her work. See ECF No. 59-2, ¶ 4. While Bacon’s failure to return all



       27
           Crom provides only argument in opposition to the motion, not evidence. For instance,
Crom argues that Bacon “accessed 113,141 Crom files in the hours before Mr. Barrio arrived at
her house [on March 25, 2016] to retrieve Crom’s property from her.” ECF No. 60 at 8. As support
for this assertion, Crom cites page nine of the forensic report, but the report does not support the
assertion. To the contrary, the only timed event noted in the report is found on page six, and
identifies one file being “accessed” thirty minutes before the computer was secured by Barrio.
ECF No. 60-7 at 6. Crom argues that “Bacon accessed and downloaded hundreds of thousands of
Crom’s confidential files at a steadily-increasing pace until just minutes before Crom’s
representative arrived at her residence to retrieve Crom’s property.” ECF No. 60, at 31. No
evidence is cited to support this; the forensic Report does show that directory listings of filenames
on the hard drives of the Crom computer contained hundreds of thousands of files but does not
show that Bacon “downloaded” or transferred them to a personal device, although the Report
suggests this could have occurred. Crom also argues that Bacon “admitted in her deposition that
she had retained Crom’s confidential files” but cites nothing in the record to support the assertion.
Similarly, during Bacon’s deposition, Crom’s attorney repeatedly referenced the information as
confidential but Bacon did not speak to the content of the files other than to admit the files were
included Crom-related information. The manner in which Crom’s attorney characterizes the files
is not evidence. It is undisputed that Bacon retained some Crom files, which have been returned,
but the nature of those files has not been established by evidence. Moreover, “[j]udges are not like
pigs, hunting for truffles buried in briefs,” United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.
1991), and “[l]ikewise, district court judges are not required to ferret out delectable facts buried in
a massive record.” Chavez v. Sec’y Fla. Dept. of Corrs., 647 F.3d 1057, 1061 (2011). Crom’s
failure to support its argument with record cites results in a failure to successfully rebut the
Defendants’ summary judgment argument.

CASE NO. 1:16cv238-MCR/GRJ
                                                                               Page 34 of 38

materials belonging to Crom after her termination violated ¶4 of the Non-Compete

Agreement, regardless of whether that information was designated as confidential,

trade secret, or proprietary information, the record reflects that Bacon has returned

all items that were in her possession. Therefore any request for injunctive relief

based on a violation of ¶4 of the Non-Compete Agreement is moot, and any damages

claim fails for the reasons stated below.

       C.     Tortious Interference, Unfair Competition, Civil Conspiracy

       To the extent any of Crom’s claims survive, all of which are premised on

breach of the Non-Compete Agreement, Defendants argue that the claims

nonetheless fail due to Crom’s inability to show resulting damages.28 The Court

agrees. Crom claims it has suffered damages in the form of lost profits. Under

Florida law, although “uncertainty as to the precise amount of the lost profits will

not defeat recovery so long as there is a reasonable yardstick by which to estimate

the damages,” still, “causation must be proved with reasonable certainty.”

Proudfoot, 576 F.3d at 1243 (reversing a damages award where it was not found that

absent the breach of the non-compete, the plaintiff would have obtained the project).

Injunctive relief is favored as a remedy for breach of a restrictive covenant because


       28
        As noted above, there is a question of fact on the claim of breach of the Non-Compete
Agreement’s employment restriction.

CASE NO. 1:16cv238-MCR/GRJ
                                                                                     Page 35 of 38

of the inherent difficulty of determining what damage was actually caused. Id.

Disgorgement of profits is not permitted for breach of contract. Id. at 1245. Crom’s

claims of tortious interference, unfair competition, and civil conspiracy all rely on

the alleged breach of the Non-Compete Agreement and require proof of damages.29

Thus, there must be some evidence to link the breach of the Non-Compete

Agreement to an actual business loss of Crom.

       Crom asserts that the actions of Bacon and Preload with regard to the breach

of Bacon’s Non-Compete Agreement gave Preload an unfair advantage that caused

Crom damages in the form of lost profits. More specifically, Crom argues that, since

April 2016 (when Bacon began working with Preload), Preload has reduced its bids,

resulting in Crom losing four subcontract bids for prestressed concrete tank projects



       29
           To prove tortious interference with a business relationship, there must be evidence of:
(1) the existence of a business relationship, under which the plaintiff has legal rights; (2)
knowledge of the relationship by the defendant; (3) intentional and unjustified interference with
that relationship by the defendant; and (4) resulting damage to the plaintiff. Palm Beach County
Health Care Dist. v. Professional Med. Educ., Inc., 13 So. 3d 1090, 1094 (Fla. 4th DCA 2009);
Wackenhut Corp. v. Maimone, 389 So. 2d 656 (Fla. 4th D.C.A. 1980). This tort is a type of unfair
competition, and where an unfair competition claim is based on tortious interference, it has the
same elements as the tortious inference claim. Mfg. Research Corp. v. Greenlee Tool Co., 693
F.2d 1037, 1040 (11th Cir. 1982); Alphamed Pharm. Corp. v. Arriva Pharm., Inc., 432 F. Supp.
2d 1319, 1353 (S.D. Fla. 2006), aff'd, 294 F. App’x 501 (11th Cir. 2008). A civil conspiracy under
Florida law requires proof of: “(1) an agreement between two or more parties[;] (2) to do an
unlawful act; (3) doing an overt act to further the conspiracy; and (4) damage to the plaintiff as a
result of the acts done under the conspiracy.” GolTV, Inc. v. Fox Sports Latin Am. Ltd., 277 F.
Supp. 3d 1301, 1312 (S.D. Fla. 2017); Raimi v. Furlong, 702 So. 2d 1273, 1284 (Fla. 3d DCA
1997).

CASE NO. 1:16cv238-MCR/GRJ
                                                                        Page 36 of 38

(Rainbow City, San Antonio, Paducah, and Lake Charles), and losing profits on two

other projects that Crom won but nonetheless argues that its profit margin was

reduced due to the effect of Preload’s reduced bidding in the market. Crom argues

that there can be only one reason for Preload’s “sudden ability” to reduce its PCT

bid prices, namely, that Preload was using confidential information from Bacon.

Absolutely no evidence supports this supposition, however.

      First, as noted, there is no evidence of misappropriation and only speculation

to link Bacon’s employment, design experience or knowledge of Crom’s programs

to Preload’s lower bids on PCT projects. Importantly, no evidence suggests that

Bacon was involved in Preload’s PCT bidding process on these projects, and even

assuming her knowledge of Crom’s PCT design programs could have been revealed

to Preload, no evidence gives rise to a reasonable inference that this knowledge

would have reduced Preload’s bids or prices. Defendants presented uncontroverted

evidence from the general contractors on the Rainbow City and San Antonio

projects, showing that Crom was not the second lowest bidder and thus would not

have won the bid in Preload’s absence. ECF Nos. 59-27, 59-28. Harvey’s affidavit

of additional facts was also unrebutted, showing that that Preload’s bids on the four

other projects discussed by Pomeroy were not directly responsible for Crom’s



CASE NO. 1:16cv238-MCR/GRJ
                                                                                   Page 37 of 38

losses.30 ECF No. 64-1. It is therefore undisputed that, even without Preload in the

bidding, Crom would not have won the subcontracts. There is no issue of fact from

which it can be inferred that Crom’s alleged losses are attributable to Bacon’s

employment with Preload.31

       Accordingly:

       1.     Defendants’ Motion for Summary Judgment, ECF No. 59, is

GRANTED in part and DENIED in part as follows: DENIED as to the breach of

¶ 5 of the Non-Compete Agreement to the extent equitable relief may be available

and GRANTED as to all other claims.

       2.     The parties are directed to confer and file a notice within fourteen (14)

days, advising the Court on their positions as to (a) whether an injunction hearing

should be scheduled, and what, if any, equitable relief would be available at this time

due to the alleged breach and the passage of three years, and (b) whether the

remaining issue is moot by the passing of three years during which Crom did not



       30
         Because the Court has considered the affidavits of Mincey and Pomeroy and finds that
they add nothing to establish a causal link between Bacon’s employment and Preload’s bids, the
Motion to Strike will be denied.
       31
           The allegations of the complaint also assert that Preload encouraged other Crom
employees to breach their Non-Compete Agreements and duties of loyalty, conspired to do so, and
interfered with Crom’s business relationship with Bacon. These claims all fail for Crom’s failure
to put forward evidence of damages resulting from these acts.

CASE NO. 1:16cv238-MCR/GRJ
                                                                     Page 38 of 38

request a temporary restraining order or preliminary injunction to preclude Bacon

from working for Preload.

      3.    Defendants’ Motion to Strike, ECF No. 65, is DENIED, and

consequently no sanctions will be ordered.

      DONE AND ORDERED this 31st day of March 2019.



                               M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE




CASE NO. 1:16cv238-MCR/GRJ
